DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banba et al (US 2012/0067272) in view of Mizuta (US 2017/0088974), Cope (US 3,761,692) and Ono et al (US 2007/0017434).
Banba et al teaches a method for producing a monocrystalline silicon ingot having a neck and a main body suspended from the neck, the method comprising: contacting a seed crystal P with a silicon melt M held within a crucible 3; pulling a neck from the silicon melt; measuring a pull rate at which the neck is pulled from the silicon melt; comparing the measured pull rate to a target range; and pulling an ingot main body C2 from the melt if the pull rate is within a target range.  ([0003]-[0015], [0031]-[0093] teaches comparator and PID control circuit 22 controls a pulling up speed and using a high pulling speed to grow a thin neck portion and lowering the pulling speed to enlarge the neck, grow a shoulder C1 and a constant diameter portion C2 while limiting/controlling the pulling speed to control a boundary shape). Banba et al teaches a control unit 22 regulates the pull rate of the seed crystal ([0040]-[0050]). Banba et al also teaches the PID control circuit 22 outputs a compensation value for the pulling-up speed that is necessary for adjusting the neck portion diameter to be identical with the target value Dia-Tag ([0080], Fig 3, 6), and Fig 12 shows a protuberant neck is known in the art having an enlarged diameter neck P1a and reduced neck diameter portion P1b alternately by controlling the pulling speed ([0009]-[0015]), which clearly suggests the neck is grown at a desired neck diameter by varying the neck pull rate during neck growth because the pulling speed is varied, i.e. compensated, to maintain the target diameter of the neck. Banba et al also teaches necking for removing dislocation in silicon single crystals due to thermal shock generated upon contact between the seed crystals P and the molten silicon liquid ([0005]-[0016]), which clearly suggests a method for producing dislocation-free crystals and dislocations being present in the neck during neck growth with at least some of the dislocations being eliminated during neck growth. Banba et al teaches controlling the pulling-up of the seed crystals P based on the compensated first pulling-up speed SL1, when the pulling-up speed is at a predetermined speed or higher (for example, 2.5 mm/min or more), the boundary M1 may possibly take a concave shape as shown in FIG. 13B to result in dislocation and the upper limit of the pulling-up speed SL1 is limited to the first limit value SL-high1 by the limiter circuit 23, and the pulling-up speed SL1 is output, while being converted to a second pulling-up speed SL (refer to FIG. 4D) such that the boundary M1 does not take a convex shape (step S7 in FIG. 3) ([0060]), which clearly suggests comparing the measured pull rate to a target range to determine if all dislocations cannot be eliminated during growth of the neck, the target range being a range of pull rates at which it was determined that dislocations do not form in the neck because the target range would be the upper limit to pulling speed at which dislocations are not formed by the convex boundary shape.
Banba et al does not teach calculating a moving average from the measured pull rate and comparing the moving average of the measured pull rate to a target range.
In a method of making a Czochralski single crystal, Mizuta teaches a target value of a pull up speed is set in advance and a pull up speed moving average is calculated from actual values of the pull up speeds measured and corrected and changed with the actual value of a crystal diameter (abstract). Mizuta teaches controlling the actual value of the pull up speed moving average to within + 1.0% of the pull up speed target value ([0040]-[0045]). Mizuta teaches using the moving average of pull up speed to control pull up speed and diameter of the single crystal with high accuracy, thereby improving the quality of the crystal ([0014]-[0015]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Banba et al by using the moving average of pull speed, as taught by Mizuta, to control pull up speed and diameter of the single crystal with high accuracy, thereby improving the quality of the crystal.
The combination of Banba et al and Mizuta does not explicitly claim terminating a neck growth if the moving average is ever outside the target range.
Cope teaches a method of automated crystal pulling which grows a stem (neck) from a melt using a seed crystal and if the crystal has unsatisfactory quality, the crystal growth process is started anew by either a melt back procedure or a growing a new stem (col 11, ln 1-67).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Banba et al and Mizuta by terminating neck growth if the pull average is ever outside the range for growing a desired neck, as taught by Cope, to grow a crystal of satisfactory quality.
The combination of combination of Banba et al, Mizuta and Cope teaches a control unit regulates the pull rate of the seed crystal and termination of ingot growth if the quality of the crystal is unsatisfactory. The combination of Banba et al, Mizuta and Cope does not explicitly teach the control unit initiates termination of ingot growth if the moving average is ever outside of the target range during neck growth the moving average is ever outside of the target range during neck growth.
In a method of Czochralski crystal growth of dislocation-free crystals , Ono et al teaches a neck is formed with a tapered portion, and setting the single crystal pull rate during formation of the constant diameter portion to at least 2.5 mm/min or higher, the success rate for eliminating dislocations by forming a neck having a constant diameter portion with a diameter of 4 mm or more can be greatly increased ([0008]-[0031], [0073], [0074]). Ono et al teaches the success rate of eliminating dislocation at a pull rate of 2.6 mm/min is 95% and the success rate is 25% for a pull rate of 2.1 mm/min ([0111]). Ono et al teaches the success rate for eliminating dislocations by forming a neck be substantially 100% ([0030], [0064]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of combination of Banba et al, Mizuta and Cope by programming the control unit to initiate termination of ingot growth if the moving average is ever outside of the target range during neck growth, because deviations from the pull rate range during crystal growth is known in the art to reduce the success rate of elimination of dislocations from the neck, as taught by Ono et al, and if the crystal has unsatisfactory quality, the crystal growth process is started anew by either a melt back procedure or a growing a new stem (Cope col 11, ln 1-67).
Referring to claim 3, the combination of Banba et al, Mizuta, Cope and Ono et al teaches a crystal growth process is started anew by either a melt back procedure or a growing a new stem (Cope col 11, ln 1-67), which clearly suggests the neck is lowered into the melt to destroy the neck by melting, i.e. melt back.
	Referring to claim 4, the combination of Banba et al, Mizuta, Cope and Ono et al teaches lowering the seed into the melt to grow a neck and forming a plurality of neck portions to improve the strength of the neck by changing the pulling speed, which clearly suggests a second neck if the main body is not grown from the first neck (Banba Fig 12; [0003]-[0015])
	Referring to claim 5-7, the combination of Banba et al, Mizuta, Cope and Ono et al teaches controlling the actual value of the pull up speed moving average to within + 1.0% of the pull up speed target value (Mizuta [0040]-[0045]), which clearly suggests a maximum and minimum target range.
Referring to claim 8-11, the combination of Banba et al, Mizuta, Cope and Ono et al teaches moving average of a time period, and the control period may be 10 seconds or a length of 0.2 mm (Mizuta [0033]).
Referring to claim 12-13, the combination of Banba et al, Mizuta, Cope and Ono et al teaches controlling the pull rate over the entire neck. In regards to claim 12, the claim uses comprising language therefore is open to additional steps, such as continuing pulling control. Furthermore, It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Banba et al, Mizuta, Cope and Ono et al by not controlling over the entire neck because control is not required during the initial stages before a measurable neck portion is formed.
Referring to claim 14, the combination of Banba et al, Mizuta, Cope and Ono et al teaches a diameter of 300 mm (Mizuta [0038]).

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banba et al (US 2012/0067272) in view of Mizuta (US 2017/0088974), Cope (US 3,761,692) and Ono et al (US  2007/0017434), as applied to claims 1 and  3-14, as discussed above, and further in view of Ono et al (US 2003/0104222).
The combination of Banba et al, Mizuta, Cope and Ono et al (‘434) teaches all of the limitations of claim 15-16, as discussed above, except the claimed resistivity and nitrogen concentration.
In a method of Czochralski crystal growth, Ono et al (‘222) teaches nitrogen doped silicon single crystals having a resistivity less than 20 mohm.cm and a nitrogen concentration greater than 1x1013 cm3 ([0045]-[0055] and Tables 1-2). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Banba et al, Mizuta, Cope and Ono et al (‘434) by doping with nitrogen to obtain the claimed resistivity, as taught by Ono et al (‘222), to produce crystals and wafer with desired electrical properties suitable for device manufacturing.

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banba et al (US 2012/0067272) in view of Mizuta (US 2017/0088974), Cope (US 3,761,692) and Ono et al (US 2007/0017434), as applied to claims 1 and 3-14, as discussed above, and further in view of Kulkarni et al (US 2006/0005761).
The combination of Banba et al, Mizuta, Cope and Ono et al teaches all of the limitations of claim 17-18, as discussed above, except the output power of the heating system is within 0.5 or 0.25 kW of the average power while measuring the pull rate.
In a method of Czochralski crystal growth, Kulkarni et al teaches a system for controlling a melt solid interface comprising a CPU and maintaining a desired heater power set point ([0045]-[0050]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Banba et al, Mizuta, Cope and Ono et al by providing a heater power control system, as taught by Kulkarni et al, to minimize heater power variations to less than 0.25 kW, to maintain a desired heater power set for a preferred melt solid interface for crystal growth.

Claim 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banba et al (US 2012/0067272) in view of Mizuta (US 2017/0088974), Cope (US 3,761,692), and Ono et al (US 2007/0017434), as applied to claims 1 and 3-14, as discussed above, and further in view of Kim et al (US 5,885,344).
The combination of Banba et al and Mizuta, Cope and Ono et al teaches all of the limitations of claim 43, as discussed above, except the combination of Banba et al, Mizuta and Cope does not explicitly teach determining a target range of a moving average of the pull rate of the neck by: growing a plurality of necks at the same desired neck diameter, the pull rate of the neck varying during neck growth for each of the plurality of necks, the moving average of the neck pull rate being measured during neck growth and being averaged over about the previous 5 seconds to about the previous 25 minutes of neck growth.
In a method of Czochralski growth, Kim et al teaches a non-Dash neck method of preparing a single crystal rod by avoiding the formation of dislocations resulting from thermal shock to the crystal from the seed crystal (Abstract). Kim et al teaches the pull rate during neck formation is sufficient to maintain then neck at a minimum diameter and in order to maintain a dislocation free neck of this diameter, the pull rate will typically range from 0.4 to 2.0 mm/min, preferably 0.7 to 1.2 mm/min (col 5, ln 1-67). Kim et al also teaches beck growth at 1.0 mm/min and a neck having a diameter of about 8 to 9 mm and the neck is visually inspected for dislocation-free growth (col 8, ln 1-45). It is noted that Kim et al does not explicitly teach growing a plurality of crystal with the same desire diameter to determine the target range of pull rate, however this feature is inherent to Kim et al. The feature is inherent to Kim et al because Kim et al teaches an example of growth of a crystal at a seed given neck diameter and at a pull rate, and then inspecting the crystal to confirm the crystal is dislocation-free (col 8, ln 1-45) and Kim et al also teaches the range of pull rate where the crystal is dislocation-free for neck having the minimum diameter (col 5, ln 1-65); therefore routine experimentation inherently must be performed to determine the range of pull rate that are dislocation-free on a plurality of crystal to determine the dislocation free pulling range of 0.4 to 2.0 mm/min.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Banba et al, Mizuta, Cope and Ono et al by determining a target range of a moving average of the pull rate of the neck by: growing a plurality of necks at the same desired neck diameter, the pull rate of the neck varying during neck growth for each of the plurality of necks, the neck pull rate being measured during neck growth, as taught by Kim et al, by conducting routine experimentation of a result effective variable to determine the optimal range, upper and lower limit, of pulling rate for producing dislocation free crystals having a minimum diameter neck, and using the moving average pull rate, as taught by Mizuta to control pull up speed and diameter of the single crystal with high accuracy, thereby improving the quality of the crystal.
Referring to claim 44, the combination of Banba et al, Mizuta, Cope, Ono et al and Kim et al teaches an atmosphere consists essentially of argon (Banba [0034], [0050] teaches the only gas introduced is Ar to form a predetermined atmosphere).

Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive. 
Applicant’s argument regarding dislocation free crystal is noted but not found persuasive. Ono et al teaches the success rate for eliminating dislocations by forming a neck can be raised to substantially 100% ([0030]), which clearly suggest producing dislocation free silicon crystals. Also, Banba et al teaches necking to remove dislocations and controlling the pull up of a neck portion to prevent dislocations by setting an upper limit to a pulling up speed ([0005]-[0016], [0060], [0071]).
Applicant’s argument that a prior art does not identify necks which include dislocations that cannot be eliminated during neck growth is noted but not found persuasive. Banba et al teaches determining a pulling up speed upper limit to prevent a boundary having a convex shape because dislocations tends to be caused when the boundary has a convex shape ([0013], [0060]), which clearly shows a range of pull up speeds that cause the formation of dislocation, thus cannot eliminate dislocations in the neck.
Applicant’s argument that the prior art does not teach the growth is terminated if the pull rate indicates that dislocations are present is noted but not found persuasive. As discussed above, there is a desired pull speed for neck growth and pulling outside that range produces dislocations (see Ono above and Banba above), and it is also known to terminate growth if the crystal has unsatisfactory quality, the crystal growth process is started anew by either a melt back procedure or a growing a new stem (Cope col 11, ln 1-67). Ono and Banba teach forming dislocation free silicon crystals (Ono [0030]); Banba ([0005]-[0016], [0060], [0071]); therefore pulling at a speed which would produce dislocations would produce a crystal having unsatisfactory quality and require melt back or starting the process anew.
Applicant’s argument that the prior art does not teach a target range is a range that dislocations are not formed in the neck is noted but not found persuasive.  Ono et al teaches the success rate for eliminating dislocations by forming a neck can be raised to substantially 100% ([0030]), which clearly suggest producing dislocation free silicon crystals. Also, Banba et al teaches necking to remove dislocations and controlling the pull up of a neck portion to prevent dislocations by setting an upper limit to a pulling up speed ([0005]-[0016], [0060], [0071]). The examiner maintains that the prior art clearly teaches there is neck pull up speed upper limit for producing dislocation free crystal, and Banba teach pulling below the upper limit to prevent a convex boundary that would produce dislocations. The examiner also maintains that if the upper limit is exceeded and a convex boundary is formed that would produce dislocations, then the crystal would be unsatisfactory and would require terminate growth if the crystal has unsatisfactory quality, the crystal growth process is started anew by either a melt back procedure or a growing a new stem (Cope col 11, ln 1-67).
Applicant’s argument that Ono teaches 95% success rate is noted but not found persuasive. Ono teaches the success rate can be raised to substantially 100% ([0030]). Also, there are pulling speeds above the upper limit which would produce a convex boundary and dislocations, as taught by Banba et al, which would produce necks that include dislocations that cannot be eliminated.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Howe (US 4,710,259) teaches in a Czochralski crystal growth unless drastic deviations occur it will often be sufficient to correct the error and continue growing. Alternatively, the boule can be reversed into the melt up to the point where a deviation occurs, and the flawed part of the boule is then melted before pulling is resumed. In other cases, it might be decided to abort the run to save time and materials (col 16, ln 1-67).
Holder et al (US 2002/0112658) teaches the growth process is halted in order to avoid the growth of a segment of the ingot that is not suitable for use, and aborting the growth process when unacceptable growth conditions are detected to increase yield and limit waste ([0009],[0027], [0058]).
Narushima et al (US 2019/0249331) teaches a controller 3 and when dislocations (heat shock dislocations) occurs, the pull up operation is stopped and the monocrystal is melted back ([0019], [0043]-[0054], [0067]).
Hayakawa et al (US 2007/0277727) teaches a controller and when crystal defects are detected in the neck portion, the crystal is remelted ([0016]-[0035], [0099]-[0102]).
Shimomura et al (US 5,800,612) teaches a Czochralski crystal growth and the neck has a plurality of different diameters, and changing the pulling speed to grow the desired neck diameters (Figs 1-4; col 3, ln 5 to col 4, ln 67).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714